Wyi.y, J.
This action is based upon two promissory notes by° defendants. The defense- is a general denial, that plaintiff is not the owner of the notes sued on', and that-defendants have paid $1,310 73 on these notes. On the trial, defendants offered an account for $181 fox-goods sold the plaintiff as an offset, which was allowed without objection; they also offered an account of $277 64 for goods sold Dr. J. W. Glenn as agent of A. Glenn, as an offset; there was judgment in favor of plaintiff for the amount claimed, subject to a credit of $181; and the defendants have appealed.
Defendants claim in this court that the .account of $277 64 for goods sold by them to Dr. J. W. Glenn as agent of plaintiff should he allowed as an offset or credit. There is no ether defense set up.
The only proof in support of this account is the evidence of Edward Thompson (one of the defendants), who says that Dr. J. W. Glenn, representing himself as agent of A. Glenn, purchased from the defendants the-goods stated in-the bill, “ agreeing that the amount of said hill of goods should he credited on the notes sued on, on which express agreement the goods were sold to him.”
It wíís not alleged or proved that Dr. J. W. Glenn was the agent of the plaintiff, A. Glenn, in making said purchase,'or that A. Glenn ever received said'goods or knew anything of their purchase.
*30We think the District Judge very properly refused to allow this account of $277 64 as a credit, and that the appeal in.this case is purely frivolous. Plaintiff has claimed damages for this frivolous appeal and we think they should he awarded him. It is therefore ordered and decreed that the judgment appealed from he affirmed with costs, and that plaintiff recover of defendants one hundred dollars damages for frivolous appeal.